Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 30, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147170 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147170
                                                                     COA: 314381
                                                                     Calhoun CC: 09-003157-FC
  SYLVESTER B. HUGULEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 11, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to remand and
  the motion for appointment of counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 30, 2013
         p0923
                                                                                Clerk